ORDER
By order dated August 17, 2011, the Court placed respondent on interim suspension pursuant to Rule 17, RLDE, Rule 418, SCACR. In the Matter of Cooper, 394 S.C. 34, 714 S.E.2d 312 (2011). Thereafter, respondent filed a Petition for Reconsideration.
The Court grants the Petition for Reconsideration. Respondent is reinstated to the practice of law.
IT IS SO ORDERED.
/s/JEAN H. TOAL, C.J.
/s/COSTA M. PLEICONES, J.
/s/DONALD W. BEATTY, J.
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
FOR THE COURT